Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Starsha Sewell appeals the district court’s orders denying as moot her motion for recusal and denying her motion for relief from judgment and motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sewell v. Prince George’s County Dep’t of Soc. Servs., No. 8:12-cv-02522-DKC (D.Md. Oct. 21 & Nov. 2, 2015). The motions to transfer, for telephone conference, and for default and summary judgment are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.